Exhibit 10.2

MANAGING DIRECTOR CONTRACT

by and between

ExOne GmbH, Am Mittleren Moos 41, 86167 Augsburg Represented by the
shareholders’ meeting

- hereinafter referred to as the “Company” -

and

Mr. Rainer Höchsmann, Keltenstr. 2, 86863 Langenneufnach, Germany

- hereinafter referred to as the “Managing Director” -

Preamble

Company and Managing Director have entered into a managing directors agreement
dated August 21st 2003 as amended from time to time.

Meanwhile, the overall responsibilities of the Managing Director have increased
and became more international. Accordingly, he has entered into a separate
agreement providing for certain reporting obligations with ExOne Company in the
United States.

In the light of the foregoing, the Parties would like to restate the existing
agreement referenced above and agree as follows:

§ 1 Management and Representation

 

(1) The Managing Director is entitled and required to represent the Company
according to the law, the articles of incorporation, and any management rules
jointly with the other managing directors and to manage the Company’s
businesses. Instructions issued by the shareholders’ meeting shall be followed
as long as they do not contradict agreements contained in this Contract.

 

(2) The Managing Director shall execute the duties incumbent upon him with the
care of a prudent and diligent businessman while safeguarding the interests of
the company.

 

(3) The Managing Director shall in particular, but not limited to, be obliged to
render additional services as managing director or in other functions, if so
requested by Company, for affiliated companies of Company in the meaning of §§
15ff. AktG (in analogous application) hereinafter referred to as “Group
Company”.



--------------------------------------------------------------------------------

§ 2 Individual Duties

 

(1) The Managing Director shall be responsible for the management and
supervision of the Company as a whole.

 

(2) The Managing Director shall exercise the rights and obligations of the
employer according to the provisions of labor and social laws.

 

(3) The Managing Director shall safeguard the tax-related interests of the
Company. He is required, within 3 months after expiration of a fiscal year and
in consideration of business- and tax-related accounting rules to generate the
annual financial statement (balance sheet, profit and loss statement, as well as
appendix). He is responsible for ensuring that accounting adheres to business-
and tax-related guidelines and that cost accounting is tailored to the Company.

 

(4) The Managing Director is responsible for the timely and proper disclosure of
the annual financial statement according to § 325 HGB (Commercial Code). He
shall make use of size-related simplification according to §§ 326 and 327 HGB
unless the shareholders’ meeting has decided otherwise.

 

(5) Unless a different shareholders’ resolution is passed, the Managing Director
shall convene the shareholders’ meeting in a proper manner, run it, and conclude
it in a proper manner as well as record the minutes of the shareholders’
resolutions.

 

(6) The Managing Director shall prepare a business report for the shareholders
meeting. Upon request, he shall provide interim business reports and information
in writing.

 

(7) The Managing Director shall file the necessary entries into the Commercial
Register.

 

(8) The Managing Director may only approve the assignment of company shares and
fractional company shareholding based on the articles of incorporation and the
relevant shareholders’ resolutions. The same applies for calling in any still
outstanding capital contributions.

 

(9) According to § 40 GmbHG (law on private limited liability companies), the
Managing Director shall promptly submit, after every change in the persons
constituting the shareholders or in the scope of their stake, a list of the
shareholders that is signed by him and that contains their last names, first
names, status, place of residence, and initial contribution.

§ 3 Transactions Requiring Approval / Advisory Board

 

(1) The Managing Director shall require, for all transactions and measures that
go beyond the usual operations of the Company’s business activities, the express
consent of the shareholders’ meeting. This shall include in particular:



--------------------------------------------------------------------------------

  a) Granting of or termination of special power of attorneys (“Prokura” or
“Generalhandlungsvollmachten”).

 

  b) Major changes in the organization of the company.

 

  c) The implementation of new or termination of existing businesses of the
company.

 

  d) Entering into, change or termination of corporate contracts
(“Unternehmensverträge”) such as, but not limited to, profit and loss pooling
agreements etc.

 

  e) Acquiring or selling or imposing other obligations over subsidiaries of the
company.

 

  f) Entering into, change or termination of long-term corporation agreements or
initiation of undertakings which are not covered by the investment budget of the
company.

 

  g) Acquiring, selling and/or imposing obligations of real-estate or alike.

 

  h) Entering into, change or termination of contracts with a duration of more
than one year and/or an annual obligation of the company exceeding 100.000,00
EURO, except for production orders that are in the framework of an approved
production plan.

 

  i) Granting of guarantees, unless the bank guarantee is against a customer
order.

 

  j) Entering into, change or termination of agreements between the company and
the managing directors.

 

(2) In case the Company or any Group Company has established an advisory board,
the Managing Director shall comply with his duties vis-à-vis the advisory board,
especially but not limited to the reporting obligations, as set forth in the
articles of incorporation or any other documentation of the respective Group
Company.

§ 4 Services

 

(1) The Managing Director shall apply all of his energy and all of his knowledge
and experience toward the Company’s interests. The normal work period is at
least 40 hours per week and complies with corporate procedures.



--------------------------------------------------------------------------------

§ 5 Duties and Business Secrets

 

(1) The Managing Director is required to maintain absolute confidentiality
vis-à-vis third parties regarding all of the Company’s business matters. This
requirement shall remain in place after expiration of the employment contract.

 

(2) Business- and operations-related documents of all types, including personal
records regarding official matters, may not be used for business purposes and
shall be carefully stored. Upon termination of the employment contract, the
aforementioned documents shall be returned to the Company.

 

(3) Rights of retention may not be asserted by the Managing Director. The
Managing Director may not file claims against the Company.

§ 6 Innovations, Improvements, and Inventions

 

(1) The Managing Director shall transfer innovations and improvements, which he
develops during the period of this Contract in the Company’s area of activity,
to the Company without special compensation for its sole and unrestricted use.

 

(2) In regard to service inventions, the Managing Director is required to
promptly report them in writing to the Company (§5 Para (1), sentence. 1
ArbneErfG (law regarding employee inventions)).

 

(3) The Company may claim, in a restricted or unrestricted manner, by means of a
written statement, the protection-qualified service invention reported to it
within an exclusion period of 4 months after receiving proper notification. With
the unrestricted claim and with receipt of the Company’s written statement, all
rights to the service invention shall be transferred over to the Company all
rights to the service invention are transferred over to the Company (§ 7, Para.
1 ArbnErfG).

 

(4) If the Managing Director leaves the Company, all rights to the Managing
Director’s service inventions shall remain with the Company and without any
claims to compensation.

§ 7 Secondary Employment and Competition

 

(1) Secondary employment, including the holding of honorary positions, requires
the approval by the shareholders’ meeting.

 

(2) The Managing Director shall not, for the duration of this Contract and two
years after its termination, work in any way for a rival of the Company or a
company affiliated with it or to hold a direct or indirect stake in such an
entity or to engage in transactions for his own interests or those of others in
the Company’s area of activities in Germany.



--------------------------------------------------------------------------------

(3) The non-compete clause does not apply to holdings in companies in the form
of securities that are traded on stock markets and are acquired for purposes of
capital investment.

 

(4) After termination of the Contract, the Company shall pay the Managing
Director, if it does not expressly waive, by correspondingly applying the
principle of § 75a HGB, the assertion of the non-compete clause, compensation in
the amount of 50 percent of the average fixed annual salary of the last three
years per year for the duration of the non-compete clause. Compensation per year
= fixed annual salary of the last 3 years : 6. For the avoidance of doubt it is
hereby clarified that any remuneration which the Managing Director is entitled
to from non-compete obligations towards Group Companies should be taken into
consideration for the calculation of the compensation as set forth above.

§8 Managing Director’s Salary

 

(1) The Managing Director shall receive a fixed annual salary of €222,720. The
salary shall be paid in monthly installments on the last day of a given month.
In addition a bonus of €2288 will be paid in Dec.

 

(2) No claims may be made regarding overtime, work on Sundays and holidays, or
other extra work.

§ 9 Expenses and Cost Reimbursement

 

(1) If the Managing Director incurs any costs and expenses while conducting the
proper activities of a managing director, they shall be reimbursed to him by the
Company, to the extent that the Managing Director substantiates their need in
terms of business management and operations, or if said costs and expenses are
obvious.

 

(2) Travel expenses shall be reimbursed in each case at the maximum rates
permissible by tax law.

§ 10 Vacation

The Managing Director is entitled to 30 work days (Saturday is not a work day)
of paid vacation per fiscal year. The Managing Director shall arrange the time
period of his vacation so that the needs of the Company’s management are taken
into consideration. The vacation shall be coordinated with the other managing
directors.

§ 11 Duration and Termination

 

(1) Employment as Managing Director pursuant to this Agreement shall begin on
January 1, 2014.

 

(2) The Contract shall be concluded for an indefinite period and may be
terminated with 3 months prior notice, from the end of a quarter.



--------------------------------------------------------------------------------

(3) The Contract may be terminated without prior notice based on good cause.

 

(4) Good cause exists for the Company especially when

 

  a) The Managing Director violates the non-compete clause;

 

  b) The Managing Director conducts business for the Company without the
required approval or disregards written instructions issued by the shareholders’
meeting.

 

  c) The Managing Director intentionally prepares an incorrect annual financial
statement.

 

  d) The Company is liquidated, or

 

  e) termination of the Agreement between Managing Director and ExOne Company in
the United States as referenced in the Preamble above.

 

(5) The termination shall be conveyed in writing. The Managing Director shall
direct his termination notice to the shareholder with the highest equity
investment.

 

(6) The dismissal as Managing Director is permissible at any time. Dismissal
shall be conveyed in writing. It applies at the same time as termination of the
employment contract at the next permissible point in time.

 

(7) In the event of dismissal as well as termination, the managing director
position shall end when the notification regarding the dismissal or termination
is received.

§ 12 Software

The Managing Director shall strictly comply with the provisions of the copyright
law, especially to not illegally duplicating original software obtained from the
Company or to using illegally duplicated software. In addition, the Managing
Director shall not use any third-party software in the Company. If the Managing
Director were to violate these requirements, he shall release the Company from
any damages caused thereby.

§13 Address

The Managing Director shall, promptly and unbidden, notify the Company of any
changes to his private address. Letters from the Company that do not reach or
are delayed in reaching the Managing Director because of violating this
disclosure requirement shall be considered as received on the third business day
after being sent by regular mail.

§ 14 Pledging / Assignment

The Managing Director may pledge or assign his remuneration claims to third
parties only after receiving the prior written approval of the Company. The
employee shall assume the costs incurred from garnishment, pledging, or
assignment.



--------------------------------------------------------------------------------

§ 15 Contractual Penalty

In the event of the culpable non-fulfillment or the contract-violating
termination of the position as well as the early termination of the employment
contract by the Company culpably caused by the Managing Director, the Managing
Director shall pay the Company a contractual penalty in the amount of double the
gross monthly pay agreed upon in this Contract. This contractual penalty shall
also be applied if the Managing Director violates other major contractual
provisions, especially the duty of disclosure (§13, Para. 3), the
confidentiality requirement (§ 5.1) and the obligation to return property (§
5.2). If the Managing Director does not comply with the post-contractual
non-compete clause, then the Company may – notwithstanding its other rights –
demand a contractual penalty in the amount of €20,000 per each incident of
non-compliance, or in the event of [his] entering into an employment contract,
for each month of such employment. The Company is entitled to assert claims for
further damage.

§ 16 Final Provisions

 

(1) The contractual agreements of the parties exhaustively stem from this
Contract. Changes to the Contract must be made in writing and require the
express approval of the shareholders’ meeting. Waiving the “in writing”
requirement by verbal agreement is void. In particular, this Contract
substitutes the managing director agreement between the Parties hereto dated
August 21st 2003 as amended from time to time as referenced in the Preamble. The
Parties agree that all obligations arising out of or in connection with said
agreement are hereby deemed finally and irrevocably fulfilled.

 

(2) The non-validity of individual provisions shall not affect the legal
validity of the Contract as a whole. Instead of the invalid clause, a provision
shall be agreed upon that best corresponds to the parties’ economic intent.

 

(3) All disputes arising from this Contract shall be resolved by ordinary legal
procedures.

 

North Huntingdon, Pennsylvania December 23, 2013    Augsburg December 23, 2013
ExOne GmbH   

/s/ Rainer Höchsmann

   Rainer Höchsmann

 

By:   The ExOne Company, its sole shareholder By:  

/s/ S. Kent Rockwell

Name:  

S. Kent Rockwell

Title:  

Chairman of the Company